


Exhibit 10(b)


               Maximum Performance Shares    Date of Grant: _______________


2014 TSR PERFORMANCE AWARD


2004 OMNIBUS STOCK AND INCENTIVE PLAN


DENBURY RESOURCES INC.


This TSR PERFORMANCE AWARD (this “Award”) is made effective on the Date of Grant
by Denbury Resources Inc. (the “Company”) in favor of ________________________
(“Holder”).


WHEREAS, in accordance with Section 17 of the 2004 Omnibus Stock and Incentive
Plan for Denbury Resources Inc., as amended and/or restated (the “Plan”), the
Committee may grant performance-based Awards;


WHEREAS, the Committee desires to grant to Holder an Award under which Holder
can earn a maximum of ______ Performance Shares based on the Performance
Measures set forth in the Plan and this Award, and subject to all of the
provisions, including without limitation the Vesting provisions, of the Plan and
of this Award;


WHEREAS, no Performance Shares will be issued or outstanding until their
respective Vesting Dates; and


WHEREAS, the Company and Holder understand and agree that this Award is in all
respects subject to the terms, definitions and provisions of the Plan, and all
of which are incorporated herein by reference, except to the extent otherwise
expressly provided in this Award, and all capitalized terms used but not defined
herein shall have the meaning given to those terms in the Plan.


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties agree as follows:


1.    Performance Share Grant. The Company hereby grants Holder the right to
earn, Vest in, and receive delivery of, on the Delivery Date, up to ______
Reserved Shares (“Performance Shares”) subject to the terms and conditions set
forth in the Plan and in this Award.


2.    Definitions. All words capitalized herein that are defined in the Plan
shall have the meaning assigned them in the Plan; other capitalized words shall
have the following meaning, or shall be defined elsewhere in this Award:


(a)
“Annual TSR” means for the Company and each Peer Company, the result, expressed
as a percentage, of the calculation of TSR for each of them set out in Section
4(a) hereof as to a Calendar Year within the Performance Period.



(b)
“Beginning Common Stock Price” means the average of the Closing Price of the
primary common equity security for the Company and each Peer Company for each of
the 10 trading days immediately preceding the first day of each Calendar Year,
taken separately, within the Performance Period being measured.



(c)
“Calendar Year” means the 12-month period beginning January 1 and ending
December 31 for the Company and each Peer Company.



(d)
“Change in Control” or “CIC” means, without limitation, the same as it does in
the Plan.



(e)
“Closing Price” means the last reported sales price, regular way, of the primary
common equity security of the Company and each Peer Company, as reported by the
primary exchange or market upon which such security is traded.



(f)
“Delivery Date” means the date on which Vested Earned Shares are delivered to
Holder, which shall be the Vesting Date, or as soon thereafter as practicable,
but in no event later than 30 days after the Vesting Date.



(g)
“Disability” means, without limitation, the same as it does in the Plan.




1

--------------------------------------------------------------------------------




(h)
“Earned Performance Shares” means the number of Performance Shares which are
earned during the Performance Period as described and calculated in Section 6.



(i)
“Ending Common Stock Price” equals the average of the Closing Price of the
primary common equity security for the Company and each Peer Company for each of
the 10 trading days ending on and including the last day of each Calendar Year,
taken separately, within the Performance Period.



(j)
“Peer Company” means each of the companies listed on Appendix A hereto that has
its primary common equity securities listed or traded on a United States
national securities exchange, NASDAQ National Market, or Toronto Stock Exchange
during each day of each Calendar Year within the Performance Period.



(k)
“Performance Period” means the three-year period beginning on the first day of
the Calendar Year of the Date of Grant and ending on December 31 of the Calendar
Year three years thereafter, provided that in the event of a Change in Control,
the Performance Period will end on the date that such Change in Control takes
effect.



(l)
“Performance Percentage” means that percentage determined based upon the
relative ranking of the Company’s Three-Year Average TSR for the Performance
Period compared to the Three-Year Average TSR of each Peer Company for the
Performance Period as determined under the provisions of Section 4(c), subject
to reduction under Sections 5 and 12, if any.



(m)
“Post Separation Change in Control” means a Change in Control that follows
Holder’s Separation, but results from the Commencement of a Change in Control
that occurs prior to Holder’s Separation. For all purposes of this Award, the
term “Commencement of a Change in Control” shall mean the date on which any
material action, including without limitation through a written offer,
open-market bid, corporate action, proxy solicitation or otherwise, is taken by
a “person” (as defined in Section 13(d) or Section 14(d)(2) of the 1934 Act), or
a “group” (as defined in Section 13(d)(3) of the 1934 Act), or their affiliates,
to commence efforts that, within 12 months after the date of such material
action, leads to a Change in Control involving such person, group, or their
affiliates.



(n)
“Target Performance Shares” means one-half of the Performance Shares which may
be earned under this Award if there are no reductions in the number of
Performance Shares under Section 5.



(o)
“Three-Year Average TSR” means for the Company and each Peer Company, the
result, expressed as a percentage, of averaging their respective Annual TSR for
each of the Calendar Years in the Performance Period.



(p)
“Total Shareholder Return” or “TSR” shall mean that percentage which reflects
the increase or decrease in the average closing trading price of the Company’s
or a Peer Company’s primary common equity security (assuming reinvestment of any
dividends) between the last 10 trading days of one Calendar Year and the last 10
trading days of the next Calendar Year, or as applicable, the average of such
yearly increases or decreases.



(q)
“Value of Reinvested Dividends” means a dollar amount derived by (i) calculating
an aggregate number of shares (or fractions thereof) of the Company or any Peer
Company represented by the sum of each dividend paid on their respective primary
common equity security during a Calendar Year (or portion thereof under Section
4(b) below) within the Performance Period, determined by dividing the per share
amount or value paid through each such dividend by the Closing Price of that
company’s primary common equity security on each such dividend payment date, and
(ii) then multiplying that aggregate number of shares by the Ending Common Stock
Price, respectively, of that company for that Calendar Year (or portion thereof
in the event of a Change in Control).



(r)
“Vesting Date” means March 31 of the Calendar Year following the end of the
Performance Period (or the effective date of any earlier Change in Control).



3.    Performance Shares as Contractual Right. Each Performance Share represents
a contractual right to receive one share of common stock of the Company, subject
to the terms and conditions of this Award; provided that, based on relative
Total Shareholder Return as detailed below, the number of shares of common stock
of the Company that may be deliverable hereunder in respect of the Performance
Shares may range from 0% to 200% of the number of Target Performance Shares, and
Holder’s right to receive common stock of the Company in respect of Performance
Shares is generally contingent.



2

--------------------------------------------------------------------------------




4.    Total Shareholder Return Calculations. Total Shareholder Return shall be
calculated for the periods specified below as follows:


(a)
Annual TSR for the Company and each Peer Company for each Calendar Year within
the Performance Period shall equal the result of the following calculation for
each such company:



Ending Common Stock Price + Value of Reinvested Dividends
– 1
Beginning Common Stock Price



(b)
For any Calendar Year in which a Change in Control of the Company occurs, Annual
TSR for the Company and each Peer Company for that Calendar Year shall equal the
result of the following calculation for each such company:



[tsrchangeincontrol.jpg]


(c)
The Three-Year Average TSR of the Company and each Peer Company is to be
calculated as soon as practical after the end of the Performance Period. A
ranking is to be made of the Three-Year Average TSR for each Peer Company and
the Company, and they are to be listed in Column 1 of the table below in
descending order of their respective Three-Year Average TSR from the highest
percentage to the lowest percentage, and reflecting in Column 2 the exact
percentage of each company’s respective Three-Year Average TSR.



The Company’s Performance Percentage will be that percentage shown in Column 4
(subject to adjustment, if any, provided in Sections 5 or 12) opposite the
ranking of the Company in Column 1 (for example, in the following table for 17
Companies, being ranked as fifth would equal a Performance Percentage of 150%).







3

--------------------------------------------------------------------------------




Three-Year Average TSR Rank of the Company and
Peer Companies
Actual
Three-Year
Average TSR
(expressed as a %)
 
Scale of Three-Year Average TSR for 17 Companies
(expressed as a %)
Performance
Percentage Scale
(subject to interpolation)
1
2
 
3
4
1
 
 
100.0%
200%
2
 
 
93.8%
188%
3
 
 
87.5%
175%
4
 
 
81.3%
163%
5
 
 
75.0%
150%
6
 
 
68.8%
138%
7
 
 
62.5%
125%
8
 
 
56.3%
113%
9
 
 
50.0%
100%
10
 
 
43.8%
88%
11
 
 
37.5%
75%
12
 
 
31.3%
63%
13
 
 
25.0%
50%
14
 
 
18.8%
38%
15
 
 
12.5%
25%
16
 
 
6.3%
13%
17
 
 
0.0%
0%

 
The percentages in Column 3 of the table above are based upon increments derived
by dividing 100% by 16 Peer Companies, which percentage increments will be
adjusted, if necessary, on a pro rata basis to reflect a reduction in the number
of Peer Companies (i.e. if, for example, at the end of the Performance Period
there were 15 Peer Companies, then the 6.2% increments currently shown in Column
3 would each become 6.7% increments, and the percentages in Column 4 would be
adjusted to twice the adjusted incremental percentages reflected in the same row
of Column 3).


5.    Committee’s Reduction of Performance Percentage. Notwithstanding any
provision hereof to the contrary, the Committee, in its sole discretion, by
written notice to Holder prior to the Vesting Date, may reduce Holder’s
otherwise earned Performance Percentage in an amount (if any) based upon the
Committee’s subjective evaluation. Any reduction of Holder’s Performance
Percentage by the Committee for the Performance Period shall be determined after
the end of the Performance Period, and shall not exceed twenty-five percent
(25%) of Holder’s Performance Percentage earned during the Performance Period.
The Committee does not have discretion to increase a Holder’s Performance
Percentage.


6.    Earned Performance Shares.


(a)    Earned Performance Shares. The number of Earned Performance Shares shall
be equal to the product of (i) the Target Performance Shares, multiplied by (ii)
the Performance Percentage, as such number shall be reduced by the Company to
satisfy all minimum applicable federal, state, and local income tax withholding
requirements and employment tax withholding requirements. Only whole shares will
be issued to the Holder. The Performance Percentage shall be determined by the
Committee and the Holder will be advised as soon as administratively practicable
following the end of the Performance Period (but in no case later than 90 days
after the end of the Performance Period), and the Committee shall certify
whether and to the extent that the Performance Percentage has been achieved,
subject to the Change in Control provisions of Section 6(b) below.


(b)    Change in Control. Notwithstanding the foregoing and any other provision
hereof to the contrary, if a Change in Control of the Company occurs during the
Performance Period then, regardless of the Performance Percentage at the date of
the Change in Control, the Performance Period will end on the date of the Change
in Control and the performance for the partial year will be annualized as set
out in Section 4(b) above and averaged with the Annual TSR calculated for any
prior completed Calendar Year to determine Earned Performance Shares, which
Holder will be entitled to receive on the date of the Change in Control, but in
no

4

--------------------------------------------------------------------------------




event later than the 15th day of the third month after the end of the Calendar
Year in which such Change in Control occurs, and Holder permanently shall
forfeit the right to receive any other Performance Shares.


7.    Vesting (and Forfeiture) of Earned Performance Shares.


(a)
No Separation Prior to the Vesting Date. If Holder does not Separate prior to
the Vesting Date (other than a Separation after Holder’s Retirement Vesting
Date), Holder will be 100% Vested in the Earned Performance Shares.



(b)
Retirement Vesting Date. In the event Holder reaches his Retirement Vesting Date
prior to the Vesting Date, Holder will be entitled to receive Performance Shares
in an amount equal to the number of Earned Performance Shares on the Vesting
Date (which shares will be delivered to the employee on the Delivery Date),
without any right to receive any additional Performance Shares, and without any
proration of the number of Performance Shares earned in such circumstances.
Notwithstanding the foregoing, in the event Holder Separates after Holder’s
Retirement Vesting Date but within 12 months of the Date of Grant, all rights to
receive Performance Shares under this Award will be forfeited.



(c)
Forfeiture. Except to the extent expressly provided in Sections 7(c) (i), (ii)
or (iii), Holder permanently will forfeit all rights with respect to all
Performance Shares upon the date of his Separation, if such Separation occurs
prior to the Vesting Date.



(i) Death. If Holder Separates by reason of death prior to the last day of the
Performance Period, Holder’s Beneficiary will be entitled to receive Performance
Shares in an amount equal to the number of Target Performance Shares (without
any right to receive any other Performance Shares) as soon as reasonably
possible, but in no event more than 90 days after Holder’s death. If Holder
Separates by reason of death prior to the Vesting Date but on or after the last
day of the Performance Period, Holder’s Beneficiary will be entitled to receive
the number of Performance Shares based on the calculation in Section 6 herein
(and does not have any right to receive any other Performance Shares) as soon as
reasonably possible, but in no event more than 90 days after Holder’s death.


(ii) Disability. If Holder Separates by reason of Disability prior to the last
day of the Performance Period, Holder or Holder’s Beneficiary, as applicable,
will be entitled to receive Performance Shares in an amount equal to the number
of Target Performance Shares (without any right to receive any other Performance
Shares) as soon as reasonably possible, but in no event later than the 15th day
of the third month after the end of the Calendar Year following the date on
which the Committee determines that Holder is Disabled. If Holder Separates by
reason of Disability prior to the Vesting Date but on or after the last day of
the Performance Period, Holder’s Beneficiary will be entitled to receive the
number of Performance Shares based on the calculation in Section 6 herein
(without any right to receive any other Performance Shares) as soon as
reasonably possible, but in no event later than the 15th day of the third month
after the end of the Calendar Year following the date on which the Committee
determines that Holder is Disabled.


(iii) Post Separation Change in Control. If there is a Post Separation Change in
Control, Holder will be entitled to receive Performance Shares in an amount
equal to the number of Target Performance Shares (without any right to receive
any additional Performance Shares) as soon as reasonably possible after the date
of the Change in Control, but in no event later than the 15th day of the third
month after the end of the Calendar Year in which such Change in Control occurs.


8.    Withholding. On the Vesting Date, the minimum statutory tax withholding
required to be made by the Company shall be paid by Holder (or Holder’s
Beneficiary) to the Administrator in cash, by delivery of Shares, or by
authorizing the Company to retain Earned Performance Shares, or a combination
thereof; provided, further, that where Shares or Earned Performance Shares are
delivered or retained, the satisfaction of Holder’s obligation hereunder will be
based on the Fair Market Value on the Vesting Date of such delivered or retained
Shares.


9.    Issuance of Shares. Without limitation, Holder shall not have any of the
rights and privileges of an owner of the Company’s Common Stock (including
voting rights and dividend rights, except as set forth in Section 12 below),
until the Vesting Date or such Performance Shares otherwise become Vested Earned
Performance Shares. The Administrator shall deliver the Vested Shares (reduced
by the number of Vested Shares delivered to the Administrator to pay required
withholding under Section 8 above) to the Holder as soon as reasonably possible
following Vesting. The Holder agrees that the delivery of Vested Shares is
subject to the Company’s stock ownership guidelines, as potentially modified
from time to time.


10.    Administration. Without limiting the generality of the Committee’s
rights, duties and obligations under the Plan, the Committee shall have the
following specific rights, duties and obligations with respect to this Award.
Without limitation, the

5

--------------------------------------------------------------------------------




Committee shall interpret conclusively the provisions of the Award, adopt such
rules and regulations for carrying out the Award as it may deem advisable,
decide conclusively all questions of fact arising in the application of the
Award, certify the extent to which Performance Measures have been satisfied and
the Performance Percentage earned, exercise its right to reduce the Performance
Percentage, and make all other determinations and take all other actions
necessary or desirable for the administration of the Award. The Committee is
authorized to change any of the terms or conditions of the Award in order to
take into account any material unanticipated change in the Company’s operations,
corporate structure, assets, or similar change, but only to the extent such
action carries out the original purpose, intent and objectives of the Award. All
decisions and acts of the Committee shall be final and binding upon Holder and
all other affected parties. The Committee, without limitation, may delegate all
of what, in its sole discretion, it determines to be ministerial duties to the
Administrator; provided, further, that the determinations under, and the
interpretations of, any provision of the Award by the Committee shall, in all
cases, be in its sole discretion, and shall be final and conclusive.


11.    Beneficiary. Holder’s rights hereunder shall be exercisable during
Holder’s lifetime only by Holder or Holder’s legal representative. Holder may
file with the Administrator a written designation of beneficiary (such person(s)
being the Holder’s “Beneficiary”), on such form as may be prescribed by the
Administrator. Holder may, from time to time, amend or revoke a designation of
Beneficiary. If no designated Beneficiary survives Holder, the Holder’s estate
shall be deemed to be Holder’s Beneficiary.


12.    Adjustments in Respect of Performance Shares. In addition to any
adjustments under Section 5 herein, in the event of any dividend or split of the
primary common equity security of the Company or any Peer Company, or
recapitalization (including, but not limited to, the payment of an extraordinary
dividend), merger, consolidation, combination, spin-off, distribution of assets
to stockholders (other than cash dividends), exchange of such shares, or other
similar corporate change, with regard to the Company or any Peer Company,
appropriate adjustments may be made to the number of Target Performance Shares
in a manner deemed equitable by the Committee.


13.    Holder’s Access to Information. As soon as reasonably possible after the
close of the preceding Calendar Year, the Committee (and the Administrator to
the extent it shall have been directed by the Committee) shall make all relevant
annually determined calculations and determinations hereunder, and shall
communicate such information to the Administrator. The Administrator will
furnish all such relevant information to Holder as soon as reasonably possible
following the date on which all, or a substantial majority, of the information
is available.


14.    No Transfers Permitted. The rights under this Award are not transferable
by the Holder other than by will or the laws of descent and distribution, and so
long as Holder lives, only Holder or his or her guardian or legal representative
shall have the right to receive and retain Vested Earned Performance Shares.


15.    No Right To Continued Employment. Neither the Plan nor this Award shall
confer upon Holder any right with respect to continuation of employment by the
Company, or any right to provide services to the Company, nor shall they
interfere in any way with Holder’s right to terminate employment, or the
Company’s right to terminate Holder’s employment, at any time.


16.    Governing Law. Without limitation, this Award shall be construed and
enforced in accordance with, and be governed by, the laws of Delaware.


17.    Binding Effect. This Award shall inure to the benefit of and be binding
upon the heirs, executors, administrators, permitted successors and assigns of
the parties hereto.


18.    Waivers. Any waiver of any right granted pursuant to this Award shall not
be valid unless it is in writing and signed by the party waiving the right. Any
such waiver shall not be deemed to be a waiver of any other rights.


19.    Severability. If any provision of this Award is declared or found to be
illegal, unenforceable or void, in whole or in part, the remainder of this Award
will not be affected by such declaration or finding and each such provision not
so affected will be enforced to the fullest extent permitted by law.





6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Award to be executed on its
behalf by its duly authorized representatives on the Date of Grant.


 
DENBURY RESOURCES INC.
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Phil Rykhoek
Chief Executive Officer
 
Mark C. Allen
Senior Vice President and Chief Financial Officer













ACKNOWLEDGMENT


The undersigned hereby acknowledges (i) receipt of this Award, (ii) the
opportunity to review the Plan, (iii) the opportunity to discuss this Award with
a representative of the Company, and the undersigned’s personal advisors, to the
extent the undersigned deems necessary or appropriate, (iv) the understanding of
the terms and provisions of the Award and the Plan, and (v) the understanding
that, by the undersigned’s signature below, the undersigned is agreeing to be
bound by all of the terms and provisions of this Award and the Plan.


Without limitation, the undersigned agrees to accept as binding, conclusive and
final all decisions, factual determinations, and/or interpretations (including,
without limitation, all interpretations of the meaning of provisions of the
Plan, or this Award, or both) of the Committee regarding any questions arising
under the Plan, or this Award, or both.


Dated as of the effective date.


 
 
 
 
 
Holder Signature




7

--------------------------------------------------------------------------------




Appendix A
 
Peer Companies
 
Canadian Oil Sands Limited (COS.TO)
Concho Resources, Inc. (CXO)
ConocoPhillips (COP)
Continental Resources, Inc. (CLR)
Crescent Point Energy Corp. (CPG)
Devon Energy Corporation (DVN)
Marathon Oil Corporation (MRO)
MEG Energy Corporation (MEG.TO)
Murphy Oil Corporation (MUR)
Oasis Petroleum, Inc. (OAS)
Occidental Petroleum Corporation (OXY)
Pioneer Natural Resources Company (PXD)
Sandridge Energy, Inc. (SD)
SM Energy Company (SM)
Vermilion Energy (VET)
Whiting Petroleum Corporation (WLL)


In the event that any company within the Peer Group is acquired or ceases to
have its primary common equity security listed or traded on a U.S. national
securities exchange, the Toronto Stock Exchange, or the NASDAQ National Market
(or any successors thereto) during the Performance Period, such company will be
removed from the Peer Group for the purposes of calculating achievement of the
Performance Percentage.

8